UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6638



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MANNY DELBORE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-97-116)


Submitted:   June 20, 2002                 Decided:   June 28, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Manny Delbore, Appellant Pro Se. Douglas Scott Broyles, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Manny Delbore appeals the district court’s order denying his

motion for reduction of sentence.             We have reviewed the record and

the    district    court’s      opinion   and   find    no    reversible     error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Delbore, No. CR-97-116 (W.D.N.C. Mar. 26, 2002).

We    dispense    with   oral    argument     because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                        AFFIRMED




                                          2